Exhibit 10.23

 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of March
29, 2010 between Global Clean Energy Holdings, Inc., a Utah corporation
(“Corporation”), and the purchasers listed on the signature page of this
Agreement (each an “Investor” and collectively, the “Investors”).  In
consideration of the mutual promises, covenants and conditions hereinafter set
forth, the parties hereby agree as follows:


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), the
Corporation desires to issue and sell to the Investors, and the Investors desire
to acquire from the Corporation, shares of the Corporation’s common stock, no
par value per share (“Common Stock”).
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the parties hereby agree as follows:
 
1.           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), the Corporation agrees to issue
and sell to Investors, and Investors hereby agree to purchase from the
Corporation, an aggregate of Twenty Five Million (25,000,000) shares of the
Corporation’s Common Stock (“Shares”), at a price of $0.02 per share, for an
aggregate purchase price of $500,000.  The number of Shares to be purchased by
each Investor is set forth below the Investor’s name on the signature page
hereof. The obligations of each of the Investors hereunder are several and not
joint, and the sale of the Shares to each of the Investors is a separate
transaction; provided, however, that the Corporation shall not be obligated to
consummate the sale of any of the Shares unless all of the Shares are sold.
 
2.           Closing. The consummation of the purchase and sale of the Shares
provided for herein (“Closing”) will take place at the offices of the
Corporation at 6033 W. Century Boulevard, Suite 895, Los Angeles, CA 90045 on
March 30, 2010, or at such other date, time and place upon which the Corporation
and the Investors shall agree (“Closing Date”).  At the Closing, the Corporation
will deliver to each Investor a certificate representing the Shares being
purchased by that Investor hereunder against delivery to the Corporation by each
Investor of the full amount of the purchase price of such Shares by a check
payable to the Corporation’s order or in cash or wire transfer.
 
3.           Representations, Warranties and Agreements of Investor. As a
material inducement to the Corporation to sell and issue the Shares to
Investors, each Investor hereby represents and warrants on its own behalf to the
Corporation, and agrees with the Corporation, as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.1  Authorization; Enforceability.  Such Investor has all requisite power and
authority to enter into this Agreement and to purchase the Shares listed under
the Investor’s name on the signature page of this Agreement.  This Agreement has
been duly executed and delivered by such Investor.
 
3.2  Purchase for Own Account.  Such Investor is acquiring the Shares solely for
its own account, for investment purposes only and not with a view to, or for
resale in connection with, any distribution or public offering of the Shares
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).  Such Investor has no present intention to sell, offer to sell, or
otherwise dispose of or distribute any of the Shares.  Such Investor will hold
the entire legal and beneficial interest in and to the Shares and does not
presently intend to divide or share such interest with any other person or
entity.
 
3.3  Restrictions on Transfer.  Such Investor understands and has been advised
by the Corporation that the Shares have not been registered under the Securities
Act or qualified under the California Corporate Securities Law of 1968, as
amended (the “Law”), in reliance on exemptions from the registration and/or
qualification requirements of such laws, and that consequently the Shares cannot
be offered, sold or otherwise transferred, and must be held indefinitely by the
Investor, unless and until they are registered with the U.S. Securities and
Exchange Commission (the “SEC”) under the Securities Act, qualified under the
Law, or until exemptions from such registration and qualification requirements
are available.
 
3.4  Rule 144.  Such Investor is familiar with SEC Rule 144 promulgated under
the Securities Act, which permits certain limited sales of unregistered
securities in specified circumstances, and, in any event, requires that the
Shares be held for a minimum of six months (and in some cases longer) after they
have been purchased and paid for (within the meaning of Rule 144) before they
may be resold under Rule 144.
 
3.5  Legends.  Such Investor understands and agrees that all certificate(s)
evidencing the Investor’s Shares (and any securities issued in respect of the
Shares upon any stock split, stock dividend, merger, reorganization or
recapitalization) will be imprinted with a legend that reads substantially as
set forth below, together with any other legends that, in the opinion of legal
counsel to the Corporation, are required by the Securities Act or by other
federal or state securities laws:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.6  Stop Transfer Instructions.  Such Investor agrees that, in order to ensure
compliance with and to enforce the restrictions on transfer referred to in this
Agreement the Corporation may refuse to transfer the Shares and may issue
appropriate “stop transfer” instructions to its transfer agent, if any.
 
3.7  Suitability and Investment Experience.  Such Investor is an "accredited
investor" as defined in SEC Rule 501 and has:  (a) a pre-existing personal
and/or business relationship with the Corporation, or its officers or directors,
such that Investor is aware of the character, business acumen and general
business and financial circumstances of such persons; and/or (b) such knowledge
and experience in business and financial matters that it is capable of
evaluating the merits and risks of this investment in the Shares and is capable
of protecting its own interests in connection with this investment in the
Shares.
 
3.8  Access to Data.  Such Investor has had an opportunity to discuss the
Corporation's business, management and financial affairs with the Corporation's
management and has received or has had full access to all the information it
considers necessary to make an informed investment decision with respect to the
Shares to be purchased.  The Investor understands that such discussions, as well
as any written information issued by the Corporation, were intended to describe
certain aspects of the Corporation's business and prospects but were not a
thorough or exhaustive description.
 
3.9  Brokers or Finders.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Investors, or
their respective agents, in connection with the transactions contemplated by
this Agreement, and no Investor nor any of their respective agents has incurred
any obligation (on behalf of any of the Investors or the Corporation) to pay any
brokerage or finder’s fee or other commission in connection with the
transactions contemplated by this Agreement.
 
4.           Representations, Warranties and Agreements of the Corporation. As a
material inducement to the Investors to purchase the Shares, the Corporation
hereby represents and warrants to each Investor, and agrees with each Investor,
as follows:


   4.1  Authorization; Enforceability.  The Corporation has all requisite power
and authority to enter into this Agreement and to sell and issue the
Shares.  This Agreement has been duly executed and delivered by the Corporation
and constitutes the legal, valid and binding obligations of the Corporation,
enforceable against the Corporation in accordance with its terms.
 
4.2  Organization and Standing.  The Corporation is a corporation duly organized
and existing under, and by virtue of, the laws of the State of Utah and is in
good standing under such laws.  The Corporation has requisite corporate power
and authority to own and operate its properties and assets and to carry on its
business as presently conducted and as proposed to be conducted.
 
4.3  Validity of Shares.  The Shares have been duly authorized and, when issued
and paid for in accordance with the terms hereof, will be duly and validly
issued, and free of any liens or encumbrances, other than any liens or
encumbrances created by the holders; provided, however, that the Shares will be
subject to restrictions on transfer under state or federal securities laws.  The
issuance of the Shares is not subject to any preemptive rights or rights of
first refusal.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.4  SEC Reports; Financial Statements.  The Corporation has filed all reports,
forms or other information required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the 24 months preceding the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”).  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Corporation included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved, except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Corporation and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
4.5  Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a material adverse effect
on the results of operations, assets, business or condition (financial or
otherwise) of the Corporation or any of its subsidiaries (“Material Adverse
Effect”), (ii) the Corporation has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Corporation's financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Corporation has not altered its method of accounting or the
identity of its auditors, (iv) the Corporation has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, (v) the Corporation has not sold any assets, individually or
in the aggregate, in excess of $100,000 outside of the ordinary course of its
business, and (vi) the Corporation has not issued any equity securities to any
officer, director or Affiliate, except pursuant to existing Corporation stock
option plans and consistent with past practice. The Corporation does not have
pending before the SEC any request for confidential treatment of information.
 
4.6  Litigation.  There is no action or proceeding pending which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement, or (ii) would, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Corporation nor any of its subsidiaries, nor any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the knowledge of the Corporation, there is not pending any
investigation by the SEC involving the Corporation or any current or former
director or officer of the Corporation (in his or her capacity as such).  The
SEC has not issued any stop order or other order suspending the effectiveness of
any registration statement filed by the Corporation or any subsidiary under the
Exchange Act or the Securities Act.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.7 Brokers or Finders.  All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by the Corporation, or
its agents, in connection with the transactions contemplated by this Agreement,
and neither the Corporation  nor any of its agents has incurred any obligation
(on behalf of any of the Investors or the Corporation) to pay any brokerage or
finder’s fee or other commission in connection with the transactions
contemplated by this Agreement.
 
5           Miscellaneous Provisions.
 
5.1  Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless executed
in writing by all of the parties hereto.
 
5.2  Successors and Assigns.  Except as otherwise stated herein, all covenants
and agreements of the parties contained in this Agreement shall be binding upon
and inure to the benefit of their respective successors and assigns.
 
5.3  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
pertaining to conflict of laws or choice of law.
 
5.4  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
5.5  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior agreements or understandings, whether oral or written, with respect to
such subject matter.
 


[Signature page follows]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date and year first
above written.


INVESTOR:
 
  /s/ Michael Zilkha                                                  
                                                                
 
 
By: Michael Zilkha
Shares purchased: 12,500,000
Purchase Price: $ 250,000.00
 
CORPORATION:
 
GLOBAL CLEAN ENERGY HOLDINGS, INC.
a Utah corporation
 
 
By   /s/Richard Palmer                                       
Richard Palmer, President & CEO
INVESTOR:
 
 Roll Energy Investments  LLC
 
 
By___/s/________________________________
Shares purchased: 12,500,000
Purchase Price: $ 250,000.00
 
 






 
6

--------------------------------------------------------------------------------

 
